Order, Supreme Court, Bronx County (John A. Barone, J.), entered October 23, 2007, which granted defendant Cazenovia’s motion for a change of venue, unanimously affirmed, without costs.
Plaintiff, a student at Cazenovia College, was purportedly raped by another student. She commenced this action against the other student and the school, alleging, in part, the latter’s negligence with regard to its security measures. Cazenovia successfully moved to change venue to Madison County, where the school is located.
The motion was brought in a reasonably timely fashion (CPLR 511 [a]; see also Gissen v Boy Scouts of Am., 26 AD3d 289 [2006]). Any delay was due to a dispute Cazenovia was having with its insurance carrier over coverage, and the motion was made shortly after new counsel was substituted. Moreover, discovery was far from complete, and there is no indication of any prejudice to plaintiff. Cazenovia is entitled to a discretionary change in venue under CPLR 510 (3), having demonstrated the convenience of Madison County to certain identified witnesses whose testimony will be material to the case (see Williamsburg Steel Prods. Co. v Shevlin-Manning, Inc., 90 AD2d 550 [1982]). Concur—Mazzarelli, J.P., Saxe, Friedman, Acosta and DeGrasse, JJ.